Per Curiam.

“One of the fundamental tenets of the professional responsibility of a lawyer is that he should maintain a degree of personal and professional integrity that meets the highest standard. The integrity of the profession can be maintained only if the conduct of the individual attorney is above reproach.***” Cleveland Bar Assn. v. Stein (1972), 29 Ohio St. 2d 77, 81.
Having reviewed the findings of fact and recommendation of the board, as well as the documentation and argument presented to this court, it is found that respondent did violate the above cited provisions of the Code of Professional Responsibility.
It is the judgment of this court that respondent be indefinitely suspended from the practice of law.

Judgment accordingly.

Celebrezze, C. J., Herbert, W. Brown, Victor, Sweeney, Locher and Holmes, JJ., concur.
Victor, J., of the Ninth Appellate District, sitting for P. Brown, J.